Order issued December           ,2012
                                                                       OOSI.4S




                                           In The



                                    No. 05-12-01296-CV


       TEXAS DEPARTMENT OF LICENSING AND REGULATION, Appellant
                                             Vo




                      THE MIAN DEVELOPMENT CORP., Appellee


                                          ORDER

       We GRANT appellee’s November 29, 2012 agreed motion for an extension of time to file

its brief. Appellee shall file its brief on or before January 28,~_0_!-3’. We caution appellee that no

further extension of time will be granted in this accelerated appeal absent extraordinary

circumstances.




                                                    JUSTICE